ANDERSON, C. J.
The act of 1911 (page 700), for-the regulation and .control of fraternal benefit societies, by section 24 provides for the examination into the books and affairs of all domestic societies not exempted by section 29 of the act. So the question of importance in this case is whether or not the complainant’s bill brings this society within the exempted class defined in section 29. The section exempts from the operation of the act the grand and subordinate lodges of Masons, Odd Fellows, Knights of Pythias (exclusive of the insurance department of- the Supreme Lodge of Knights of Pythias), also many other designated societies or associations, including an association of local lodges *218of a society now doing business in this state, Avhich provides death benefits not exceeding $300 .to any one person, or disability benefits not exceeding $300 in any one year to any one person, or both, nor to any contract of reinsurance business on such plan in this state. The section further provides that the exemption shall not. apply to any such domestic lodge, order', society which has more than 500 members and which provides for death or disability benefits. This provision relates to all of the previously enumerated orders, lodges, or societies which provide death or disability benefits, regardless of the amount of same, if the membership is more than 500. The result is that all orders or associations with no insurance feature are exempt and others are exempt from the law which do not exceed a certain sum as to death and disability benefits, provided they do not have exceeding 500 members, but any death or disability benefit order which has over 500 members is within the statute and is not exempted therefrom by section 29.
(1) We are not impressed with the suggestion of appellant’s counsel that section 29 is repugnant to the Constitution upon the idea that it is an unjust and unwarranted discrimination. The Legislature is lodged with wide discretion in such matters, and its classification Avill not- be questioned by the courts, unless it plainly amounts, to an unreasonable discrimination. The fact that the orders are classified by the numbers of members and the amount of the death or disability benefits as a basis for immunity or liability is, to us, rather .a logical and proper classification, instead of an unreasonable one.
(2) The bill does not aver that the order or association in question did not have exceeding 500 members *219and did not therefore bring it within the exemption provided by section 29, and the trial court properly sustained the demurrer to the bill and dissolved the injunction.
The judgment of the circuit court is affirmed.
Affirmed.
Mayfield, Somerville, and Ti-iomas, JJ., concur.